Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate posts fourth quarter net income of $32 million Completes acquisition of Australian-based gold miner VANCOUVER, Feb. 28 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX; AMEX: NXG) today reported cash flow from operations of $32,914,000 or $0.13 per diluted common share and net earnings of $32,020,000 or $0.13 per diluted common share for the fourth quarter of 2007. Cash flow from operations for all of 2007 was $125,285,000 or $0.49 per diluted common share and net earnings were $38,136,000 or $0.15 per diluted common share. << Fourth Quarter Highlights - On October 29, 2007, Northgate announced its proposal to acquire Perseverance Corporation Ltd. ("Perseverance"), an Australian gold producer with two fully-permitted gold mines. The deal was approved by Perseverance securityholders and closed on February 18, 2008. - Northgate closed out its gold hedge book and is now completely exposed to future gold price changes. - Production of 41,467 ounces of gold and 16.8 million pounds of copper from the Kemess South mine. - Quarterly gold net cash cost of $18 per ounce and an annual net cash cost of negative $22 per ounce of gold for all of 2007. >> Ken Stowe, President and CEO, stated, "All in all, 2007 was another solid production year at Kemess despite a significant modification to the production schedule in the fourth quarter, which was necessitated by the realignment of the main haul road out of the pit. Strong cash flow from operations of $125 million for the year continued to strengthen an already strong balance sheet, thereby allowing us to complete the acquisition of Perseverance with no shareholder dilution. With the closing of the Perseverance deal, we have now achieved a key strategic objective and transformed Northgate into a multi-mine 400,000-ounce per year gold producer with all of our operations in stable jurisdictions. With unhedged gold and copper production in 2008 and record or near-record prices for both metals, we are well positioned for another strong year of cash flows. This will give us the ability to make strategic investments at our new Australian operations while continuing to aggressively develop the Young-Davidson project and look for additional growth opportunities." Results of Operations Northgate recorded net earnings of $32,020,000 or $0.13 per diluted share in the fourth quarter of 2007 compared with $19,790,000 or $0.09 per diluted share during the corresponding quarter of 2006. For the full year 2007, net earnings were $38,136,000 or $0.15 per diluted share compared with $106,742,000 or $0.48 per diluted share in 2006. Earnings for the fourth quarter and the full year of 2007 included non-cash future income tax recoveries of $2,267,000 and $13,065,000, respectively. Cash flow from operations, after changes in working capital and other items, was $32,914,000 or $0.13 per diluted share in the fourth quarter of 2007 compared with $43,884,000 or $0.20 per diluted share during the same quarter last year. For the full year 2007, cash flow from operations after changes in working capital and other items was $125,285,000 or $0.49 per diluted share compared with $146,612,000 or $0.66 per diluted share in 2006. Per share data is based on the weighted average diluted number of shares outstanding of 255,065,987 and 255,257,756 in the fourth quarter and full year of 2007, respectively. The weighted average diluted number of shares outstanding in the corresponding periods of 2006 was 224,674,332 and 222,892,929, respectively. Kemess South Mine Performance The Kemess mine posted production of 41,467 ounces of gold and 16.8 million pounds of copper in the fourth quarter of 2007. Metal production was significantly lower than forecast due to lower than expected mill throughput and a 15% copper grade deficit compared to blast hole estimates for the stockpiled, very unusual, high native copper ore that was milled from stockpile in November and December. Milling of this ore and other lower grade stockpiled hypogene ores during November and December was necessitated by the realignment of the main haul road out of the pit due to a crack, which developed in a section of the road. This realignment was completed on January 10, 2008 at which time ore production from the west end of the pit resumed. For all of 2007, Kemess posted gold and copper production of 245,631 ounces and 68.1 million pounds, respectively. During the fourth quarter of 2007, approximately 8.0 million tonnes of ore and waste were removed from the open pit compared to 11.0 million tonnes during the corresponding quarter of 2006. As a result of the lower tonnes mined, unit mining costs during the current quarter were unusually high at Cdn$2.37 per tonne compared with Cdn$1.64 per tonne in the same period of 2006. For the full year 2007, mining costs averaged Cdn$1.76 per tonne mined compared with Cdn$1.49 per tonne in 2006. Mill availability during the fourth quarter of 2007 averaged 90% and throughput averaged 46,072 tonnes per day (tpd), compared with 91% availability and throughput of 49,645 tpd in the fourth quarter of 2006. Mill throughput was lower in the most recent quarter than it was one year ago due to a variety of operating problems related to processing higher moisture supergene ore from stockpile during the colder winter months. For the full year, Kemess milled approximately 17.8 million tonnes of ore grading 0.627 grams per metric tonne (gr/mt) gold and 0.214% copper, and mill availability averaged 91%, which was the same as 2006. Gold and copper recoveries averaged 66% and 75%, respectively, in the fourth quarter of 2007 compared with 72% and 87% in the fourth quarter of 2006. Copper recoveries were significantly lower in the fourth quarter of 2007 than they were in the same quarter of 2006, due to the large quantity of very unusual, high native copper supergene ore with inherently lower copper recovery that was milled from the stockpile in November and December. For the full year, gold and copper recoveries were 68% and 81%, respectively, compared with 69% and 83% in 2006. Metal concentrate inventory decreased by 1,000 wet metric tonnes (wmt) to approximately 6,000 wmt during the fourth quarter of 2007. Concentrate inventory is expected to decline through 2008. The total unit cost per tonne milled during the fourth quarter of 2007 was Cdn$13.16 (2006 - Cdn$15.58), including Cdn$3.31 (2006 - Cdn$6.48) for marketing costs, which was comprised mainly of treatment and refining costs and transportation fees. The primary reason for the decline in unit cost is the reduction in treatment and refining costs, which are remitted to Xstrata
